Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
	Claims 13-49 and 51-61 have been cancelled.
	Claims 1-12 and 50 are presented for examination.

Withdrawn rejections
Applicant's amendments and arguments filed 11/29/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 and 50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tengler, M. (WO2017192458; IDS reference #17) and Hirsh et al. (US 20050181050; IDS reference #3) and Lynenskjold et al. (WO0160338) and Yajima et al. (Chem Pharm Bull 1996;44(5):1056-1060). 

Applicant claims:

    PNG
    media_image1.png
    314
    826
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    350
    815
    media_image2.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1, 5, 7-10 and 50, Tengler teaches pharmaceutical compositions comprising one or more thyroid hormones or analogs thereof including at least one of T4, T3, T4 or T3 N-Methyl, T4 or T3 N-Ethyl, T4 or T3 N-Triphenyl, T4 or T3 N-Propyl, T4 or T3 N-Isopropyl, T4 or T3-N-Tertiary butyl, GC-1, DIPTA, Tetrac or Triac with the combination of active T4 and active T3 exemplified (claims 1, 2 and 12; Tables 1-4) where the thyroid hormone is bound to a ion exchange resin to aid in the ease of manufacturing and increase consistency in dosing (claims 4, 5 and 8) in the form of chewable composition and tablets (claims 4-6) and therefore chewable tablets is immediately envisaged by the ordinary artisan, with a polymer release coating (claims 8 and 9). The total amount of one or more thyroid hormones is less than 10% w/w of the ion exchange resin particulates (Table 1 for an ODT tablet has 0.5 mg active T4 and 0.4 mg active T3 (1 mg total) with 33.333 mg of exchange resin), which amount to 2.9% by weight total actives and rounds up to 3%. The total tablet weight in the Formulation 1 is obtained by adding all the components together and is 924.222 mg where the particulate is 34.333 mg for a ratio of 26.9:1. Therefore, the total tablet weight exceeds the multiparticulate weight by a ratio of 5:1 or greater. Similarly, the amount of polymer (83.333 + 55.556) = 138.889 mg and the amount of total active is 1.0 mg, which provides a polymer release coating on the particulate that is greater than a 5:1 ratio w/w, which is ostensibly on a dry weight basis, to a dry weight of the thyroid hormones. It is also noted that Tengler teaches that the dosages can vary to meet the needs of an individual user (page 11, lines 26-30) thus allowing for optimization of the amount of one or more thyroid hormones in the composition such as any of the amounts in claim 8 in the absence of any criticality. Pharmaceutical dose has been recognized as a result-effective parameter susceptible to routine optimization. See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed. Cir. 1989)
	Regarding claim 2, Tengler teaches tablets can be manufactured as immediate-release, mixed-release or modified release to provide a range of release of medication over a period of minutes to hours (page 8, lines 20-25) where the modified release is a chewable composition such as an orally disintegrating tablet, (page 11, lines 11-16), which reads on an extended-release chewable tablet. 
	Regarding claim 3, Tengler teaches adding flavors (page 5, lines 21-25; Tables 1 and 4).
	Regarding claim 11, there is no humectant in the particulate of Tengler (claim 1).
	Regarding claim 12, the pharmaceutical composition of Tengler is formulated for immediate release (claim 1) and thus has an immediate release portion, that can be coated or uncoated (claims 12 and 13). 
Regarding claims 1, 6 and 50, Lynenskjold et al. teach that in the pharmaceutical arts, particulate carriers have a desirable mean particle size of less than 40 µm with a span ((D90-D10)/D50) as small as possible in order to optimize the uniformity of packing (page 3, first and second paragraphs) with a span value preferably no greater than 1 (page 4, first paragraph) because a low span value is desirable since it is then possible to calculate accurately the amount of coating material required to give the composition the desired drug release profile (page 4, first paragraph).
	Regarding claims 1, 6 and 50, Yajima et al. teach that the optimum range of median particle size for tablet compression was less than 150 µm and a standard deviation of less than 1.0 (Abstract) which maximizes the hardness of the tablets with excellent fluidity and compressibility (page 1059, left column).
	Regarding claims 1, 2, 6, 12 and 50, Hirsh et al. teach multiparticulate modified release compositions comprising a drug and ion-exchange resin complex of less than 150 microns with immediate release and extended release particles (Abstract; claims 1-2, 12), with some particles coated and others uncoated (claim 15) where the drug is present in an amount of less than about 35% by weight of the ion-exchange resin (claim 6) and in the form of chewable tablets (claim 18).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

The difference between the instant application and Tengler is that Tengler do not expressly teach that the particles have a mean particle size of 150 µm or smaller and a Span of less than 2.0, a non-gritty mouth feel and wherein a therapeutic performance of a thyroid hormone dosage of the composition or tablet meets or exceeds FDA standards for hypothyroidism, selected from at least one of: content uniformity, assay, dissolution, or stability. This deficiency in Tengler is cured by the teachings of Hirsh et al., Yajima et al. and Lynenskjold et al.


Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The level of skill is that of a pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from pharmaceutical formulation without being told to do so. MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the thyroid pharmaceutical ion exchange multiparticulate composition of Tengler, wherein the particles have a mean particle size of 150 µm or smaller and a Span of less than 2.0, as suggested by Hirsh et al., Yajima et al. and Lynenskjold et al., and a non-gritty mouth feel wherein a therapeutic performance of a thyroid hormone dosage of the composition or tablet meets or exceeds FDA standards for hypothyroidism, selected from at least one of: content uniformity, assay, dissolution, or stability, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. It is noted that Tengler teaches that the active thyroid hormone particles are compressed into a tablet and that the hardness is influenced by the particle size (page 10, lines 9-12) but is silent on which particles size to select. Yajima et al. teach that the optimum range of median particle size for tablet compression was less than 150 µm and a standard deviation of less than 1.0 (Abstract) which maximizes the hardness of the tablets. Thus, the ordinary artisan would have a reasonable expectation of success in selecting a particle size of less than 150 µm, which includes the values of instant claim 6. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, it is noted that Hirsh et al. guide the artisan to particles of less than 150 microns for drug-ion exchange resin complexes thus establishing this concept in the art. Moreover, the particles of less than 150 microns will implicitly have a non-gritty mouth feel due to their size. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V). Furthermore, as noted by Yajima et al., a small standard deviation is desirable and Lynenskjold et al. teach that in the pharmaceutical arts, particulate carriers have a span ((D90-D10)/D50) as small as possible in order to optimize the uniformity of packing with a span value preferably no greater than 1  because a low span value is desirable since it is then possible to calculate accurately the amount of coating material required to give the composition the desired drug release profile. Accordingly, the ordinary artisan would have a reasonable expectation of success in formulating the multiparticulates of Tengler as an extended release chewable tablet with an immediate release portion that is coated or not coated wherein the multiparticulates have a mean particle size of 150 µm or smaller, such as the other mean particle sizes of instant claim 6, and a Span of less than 2.0, as suggested by Hirsh et al., Yajima et al. and Lynenskjold et al. for the desirable properties taught by the secondary references. Regarding the limitation of wherein a therapeutic performance of a thyroid hormone dosage of the composition or tablet meets or exceeds FDA standards for hypothyroidism, selected from at least one of: content uniformity, assay, dissolution, or stability, such is desirable for the ordinary artisan to achieve in order to market their product where FDA standards are required. The ordinary artisan would do so with a reasonable expectation of success optimizing these ordinary conventional pharmaceutical parameters to meet or exceed FDA standards.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant’s initial argument is that: “The Current Action cites the art of the present inventor, Tengler, against the present invention. The art of Tengler is not proper prior art against the present invention because the present invention and the art of Tengler was wholly owned by the same person(s) or organization(s) at the time the invention was made. Thus, the present application 17/743,337 and Application WO2017192458 were, at the time the invention of Application 17/743,337 was made, owned by Spectrix Therapeutics, LLC.” This argument fails at the outset because WO2017192458 was published November 09, 2017, which is more than a year prior to earliest effective filing date of the instant application. Accordingly, WO2017192458 is prior art. 
Applicant then asserts that: “…nothing in Tengler teaches the specific combination of elements or limitations…” However, the rejection is made over a combination of references and not Tengler in a vacuum. This argument is not persuasive. 
Applicant next argues that: “…the art of Lynenskjold is inapplicable to the present invention because it specifically teaches that the particle size is "less than 50 μm". (See Abstract). Lynenskjold states that the "particle size ...is desirably as small as possible as in this way the sphericality of the resultant spray-dried pellets is improved. Desirably therefore the inert particulate has a mean particle size (by volume) of less than 40 μm, more preferably less than 20 μm and still more preferably less than 10 μm." Respectfully, the Examiner cannot agree with Applicant’s analysis. Claims 1 and 50 have the limitation of a mean particle size of 150 micrometers or smaller. That establishes of range from 150 micrometer to some positive value above 0 for the mean particle size. To put it another way: 0 < mean particle size ≤ 150 micrometers. As acknowledged by Applicant, the art of Lynenskjold teaches and suggests a particle size within that range, thus rendering the claimed range obvious. The Examiner is not relying upon Lynenskjold or Yajima or Hirsh et al. for teaching the specific coating ratio. Applicant’s arguments are not persuasive. 
On page 13 of remarks, Applicant argues that: “First, the art of Tengler is not prior art against the present invention.” The Examiner cannot agree for the reasons already explained above and is comfortable taking that to the Board of Appeals. 
On page 13 or remarks, Applicant asserts that: “…nothing in the combination of Hirsh, Lynenskjold and Yajima teaches either the ratio of polymer release coating on the micro-multi-particulate, or that the total tablet weight exceeds the micro-multiparticulate weight by a ratio of 5: 1 or greater…”. The Examiner is not relying upon those references to teach those limitations as carefully explained in the rejection. Applicant’s argument is not persuasive. 
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after review of all the facts, Applicant’s arguments are not persuasive and the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613